MEMORANDUM **
Dora Fajardo appeals the revocation of her supervised release and the sentence imposed upon revocation. Fajardo contends that the procedures by which her supervised release was revoked are unconstitutional. Fajardo argues that the Supreme Court’s decision in Cunningham v. California, 549 U.S. 270, 127 S.Ct. 856, 166 L.Ed.2d 856 (2007), called into question the constitutionality of the revocation procedures, and undermined this court’s holding in United States v. Huerta-Pimental, 445 F.3d 1220 (9th Cir.), cert. denied, 549 U.S. 1014, 127 S.Ct. 545, 166 L.Ed.2d 403 (2006).
As Fajardo concedes in her reply brief, her contention is foreclosed by this court’s recent decision in United States v. Santana, 526 F.3d 1257, 1262 (9th Cir.2008) (“nothing in Cunningham calls into question the continuing authority of Huertcu-Pimental. Cunningham does not affect the validity of § 3583’s procedure for revocation of supervised release.”)
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.